Citation Nr: 1028170	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  04-10 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a skin disorder, to include 
psoriasis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his parents


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1989 until October 
1990.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which denied service connection for the above-referenced claim.  

In April 2007, the Veteran and his parents testified before the 
undersigned Veterans Law Judge during a Board hearing at the 
Central Office in Washington, D.C.  A transcript of the hearing 
has been associated with the claims file.

In May 2007, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), for further development and 
adjudicative action.  In a December 2008 Supplemental Statement 
of the Case (SSOC), the RO/AMC affirmed the determination 
previously entered.  The case was then returned to the Board for 
further appellate review.

The Board notes that Disabled American Veterans previously 
represented the Veteran in this appeal.  The Veteran, however, 
appointed a new representative in an August 2006 written 
statement.  Accordingly, the Board recognizes the change in 
representation.  See 38 C.F.R. § 20.605 (2009).  See also 73 Fed. 
Reg. 29,852-29,880 (May 22, 2008).

In an August 2006 correspondence, the Veteran indicated he 
wished to reopen the previously denied claim of service 
connection for a psychiatric disorder.  The  issue of 
whether new and material evidence has been submitted to 
reopen the previously denied claim of service connection 
for a psychiatric disorder has been raised by the Veteran, 
but has not yet been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over the issue, and it is referred to the AOJ 
for appropriate action.  


FINDING OF FACT

The evidence of record does not show that the Veteran's skin 
condition, to include psoriasis, is etiologically related to his 
military service.


CONCLUSION OF LAW

The criteria for service connection for a skin condition, to 
include psoriasis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304  (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009) requires VA 
to assist a claimant at the time he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of the information and evidence necessary to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will attempt to provide; and (3) that the 
claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) the degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held 
that any errors in notice required under the VCAA should be 
presumed to be prejudicial to the claimant unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Under Sanders, VA bore the burden of proving that such an 
error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the United States Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all cases 
imposed an unreasonable evidentiary burden upon VA.  Rather, in 
Shinseki v. Sanders, the Supreme Court suggested that 
determinations concerning prejudicial error and harmless error 
should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in September and October of 2000, the Veteran 
was notified of the information and evidence necessary to 
substantiate his claim.  VA told the Veteran what information he 
needed to provide, and what information and evidence that VA 
would attempt to obtain.  Under these circumstances, the Board 
finds that VA has satisfied the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess by letter 
dated in March 2006, wherein VA informed the Veteran as to the 
type of evidence necessary to establish a disability rating or 
effective date.  Adequate notice has been provided to the Veteran 
prior to the transfer and certification of his case to the Board, 
and thus, compliance with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) have been met.  Nonetheless, in 
light of the Board's denial of the Veteran's claim, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the Court's 
holding.  

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service, VA, and private medical 
treatment records, as well as the records associated with his 
claim for Social Security Administration benefits, have been 
obtained.  He was provided an appropriate VA medical examination.  
There is no indication of any additional, relevant records that 
the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandates of the VCAA.    

Legal Criteria for Service Connection

Service connection will be granted if it is shown that a veteran 
has a disability resulting from an injury or disease contracted 
in the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty in the active military, 
naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303, 3.304.  That an injury incurred in service alone is not 
enough.  There must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).   Service connection may also be granted for 
any disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must contain:  
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony of an in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

After determining that all relevant evidence has been obtained, 
the Board must then assess the credibility and probative value of 
proffered evidence of record as a whole.  See 38 U.S.C.A. § 
7104(a); see also Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. 
Cir. 1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).

Skin Disorder

Here, the Veteran claims that he has a skin disorder that is 
related to his military service.  Specifically, he asserts that 
symptoms of his currently diagnosed psoriasis first manifested as 
a dry scalp while he was on active duty and that this disorder 
continued following his separation.  Additionally, he reports 
that he was diagnosed with strep throat in service, which he 
asserts lead to his psoriasis.  Having reviewed the evidence in 
light of all pertinent laws and regulations, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection in this instance.  Thus, the appeal must be 
denied.

The Veteran's service treatment records have been associated with 
the claims file and are negative for a diagnosis of psoriasis.  
An April 1990 service treatment record shows that he was treated 
for the removal of warts on his right hand.  Later that same 
month, he developed blisters on his right hand, with redness and 
tenderness, at which time he was diagnosed with early cellulitis.  
A subsequent May 1990 treatment record reveals that there were no 
signs of infection in his right hand and that his right hand was 
healing well.  Subsequent treatment records are negative for 
reports or treatment of a skin condition.  A September 1990 
treatment record shows that the Veteran was diagnosed with 
pharyngitis.  

In a July 2000 statement, the Veteran presented his contention 
that his skin disorder first manifested while he was on active 
duty.  He reported that he began treatment for his disorder three 
weeks following his separation from service with a private 
physician.  The Veteran also indicated that he was treated at a 
VA facility for his skin disorder.  

Associated with the claims file are the Veteran's December 1984 
to October 2003 private treatment records indicating that he was 
treated for skin disorders.  These records reveal that the 
Veteran was treated for scabies in December 1984.  In February 
1989, the Veteran had multiple warts removed from his hands.  A 
May 1992 notation shows that he was diagnosed with tinea 
amintacea through the scalp.  It was later determined in October 
1995 that the Veteran's tinea amintacea was a manifestation of 
psoriasis.  Subsequent private medical records show frequent 
treatment for this condition.  In a June 2003 note, the Veteran's 
private treating physician noted that the Veteran had applied for 
VA benefits for his psoriasis.  In discussing the Veteran's 
history of treatment, the physician stated that psoriasis is an 
inherited disease.  He further stated that he was unable to 
certify that it was a service-connected disability and that he 
did not think that it was service-connected.  

VA outpatient treatment records, dated from March 1999 to January 
2010, show that the Veteran underwent treatment for psoriasis 
covering multiple areas of his body.  These records are negative 
for an opinion as to the etiology of his skin disorder.  

The Veteran provided further details as to the onset and 
continuity of his skin symptomatology in a July 2003 statement.  
He stated he first experienced a flaky scalp while on active duty 
and that he saw an in-service dermatologist.  The Veteran 
reported that at the same time, he was treated for wart removal.  
He reported that his scalp condition has since worsened and that 
it spread to other parts of his body.

In support of his claim, the Veteran submitted lay statements 
from his mother, sister, and aunts, which are all dated in 
October 2000.  Essentially, the Veteran's family members reported 
that the Veteran did not have psoriasis prior to his military 
service; his aunt reported that his condition began after his 
military service.  Additionally, the Veteran's family members 
reported that his disorder is manifested over multiple areas on 
his body and that the disorder significantly impacts his daily 
life.   


The Veteran submitted a March 2004 letter from a private 
physician, A.S., M.D., FAAP, in support of his claim for service 
connection.  In the letter, Dr. A.S. stated that he reviewed the 
Veteran's medical records and that it appeared that the Veteran 
was diagnosed with tinea amintacea as early as May 1992.  The 
physician stated that if the diagnosis of tinea amintacea was 
made prior to this date while the Veteran was on active duty, one 
could assume that the Veteran had his initial manifestation of 
psoriasis during his active military service.  

In April 2007, the Veteran submitted internet articles regarding 
psoriasis and strep throat.  He highlighted portions of the 
articles which relay that one of the risk factors or "triggers" 
of psoriasis is strep throat. 

The Veteran and his parents testified as to the initial 
manifestation and symptomatology of his skin disorder during the 
April 2007 Board hearing.  He testified that he first noticed 
that he had dry scalp while in the service, which later turned 
out to be psoriasis.  The Veteran stated that he went to "sick 
call" on one occasion for this condition.  He also stated that 
he had strep throat in the 1990's; he stated that this condition 
does not go away, but that it could go into remission.  His 
mother and father essentially testified that he did not have a 
skin condition prior to his military service.  

The Veteran underwent a VA compensation and pension examination 
in August 2008, at which time the claims file was reviewed by the 
VA examiner.  The Veteran reported that he was diagnosed and 
treated for psoriasis and strep throat during his military 
service.  The examiner noted that a review of the claims file 
only revealed treatment for strep throat.  The physical 
examination revealed small psoriatic and erythematous lesions on 
the chest and buttock.  The examiner noted the presence of some 
crustiness, scaliness, and excoriations on the buttock and lower 
extremities, along with scarring on the chest, legs, and back.  
The diagnosis was psoriasis.  In response to the question of 
whether it is as likely as not that the Veteran's skin problem 
was related to his military service, the examiner concluded that 
it would be speculation to determine if the Veteran's current 
skin condition was related to the military or to his strep throat 
infection.  

In May 2009, the Board sought a Veterans Health Administration 
(VHA) opinion from an appropriate specialist with regards to 
whether the Veteran's currently diagnosed psoriasis was related 
to his in-service pharyngitis or was otherwise related to his 
military service.  In a June 2009 response, the examiner 
indicated that he reviewed the Veteran's claims file and he noted 
the Veteran's in-service medical history as described above.  He 
noted that there was no evidence in the record that the Veteran 
suffered from psoriasis prior to entering service.  The examiner 
acknowledged that the Veteran was treated in-service for skin 
conditions, without mention of psoriasis, but stated that he 
could not find any discussion of a scalp condition in the 
Veteran's service records.  The examiner stated that this does 
not guarantee that psoriasis did not pre-exist or occur during 
service because the early signs of the disorder may be missed, 
misdiagnosed, or ignored.  He further stated, however, that it 
could not be ignored that the Veteran was treated for skin 
conditions prior to and during service and that psoriasis or 
similar conditions were not mentioned.  The examiner noted that 
the Veteran was diagnosed with tinea amintacea in May 1992.  He 
stated that this was not a tinea fungal infection, but that it 
was a term for a psoriatic or similar scaly condition in the 
scalp.  He noted that the Veteran was treated for psoriasis 
vulgaris, a common type of psoriasis, on other parts of his body.  

The VHA examiner indicated that he consulted with an additional 
expert (Dr. J.G.) in psoriasis and strep throat.  He stated that 
both he and Dr. J.G. agreed that when strep throat leads to 
"new" psoriasis that is in invariably guttate psoriasis, not 
psoriasis vulgaris; in other words, he stated that very small 
guttate plaques of psoriasis occur on the body following strep 
throat.  The examiner furthered stated that the concept that one 
might have a scaly scalp initially triggered by strep throat and 
then subsequently the more common type of psoriasis months or 
years later, as occurred in the Veteran's case, is not consistent 
with the type of psoriasis that occurs following strep throat.  
The examiner responded "no" to the question of whether it is at 
least as likely as not that the Veteran's current skin condition 
is related to his in-service diagnosis of pharyngitis or is 
otherwise related to his military service.  He went on to state 
that if strep throat were to exacerbate psoriasis vulgaris, a 
sudden flare up would have occurred in temporal association to 
the strep throat.  In summary, the examiner concluded that there 
was essentially no likelihood that the Veteran's pharyngitis 
triggered, caused, exacerbated, or is related to his current 
diagnosis of psoriasis.

Having carefully reviewed the evidence of record, the Board finds 
that the preponderance of the evidence weighs against the 
Veteran's claim for service connection for a skin condition, to 
include psoriasis.  The Board recognizes that the medical 
evidence shows that the Veteran currently has a diagnosis of 
psoriasis.  However, the preponderance of the medical evidence, 
as discussed below, does not indicate that the Veteran's current 
disorder is related to an in-service illness or that the disorder 
is otherwise related to his military service.  Therefore, the 
Board concludes that service connection is not warranted.  

The Veteran essentially maintains that his psoriasis first 
manifested during his military service, which first manifested as 
a flaky scalp.  He asserts that he was diagnosed with and treated 
for psoriasis while on active duty and that his condition became 
progressively worse following separation.  The Board acknowledges 
that the Veteran is competent, even as a layperson, to attest to 
factual matters of which he has first-hand knowledge, e.g., 
experiencing a dry scalp.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that lay evidence is 
one type of evidence that must be considered, and that competent 
lay evidence can be sufficient in and of itself.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit 
determined that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.  Id. 
 
Although the Veteran is competent to report that he has 
experienced a dry scalp ever since his military service, the 
Board must still weigh his lay statements against the medical 
evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  

In making this credibility determination, the Board does not find 
the Veteran's statements that his psoriasis began in service and 
that he experienced a continuity of symptomatology to be 
credible.  The Board finds that while the Veteran's report that 
he experienced a flaky scalp while in service is competent, he 
made such reports only in conjunction with his claim for 
benefits.  Indeed, the Veteran reported that he sought treatment 
in service for his flaky scalp at the same time that he was 
treated for wart removal.  The service treatment records reflect 
that the Veteran was treated for wart removal and for cellulitis 
of the hand on multiple occasions; however, these records, as 
well as the subsequent service treatment records, do not include 
his reports of any other skin conditions, to include a flaky 
scalp or symptoms of psoriasis.  The Board finds the service 
treatment records to carry far more weight of credibility and 
probative value that the Veteran's statements concerning the 
onset of his skin disorder.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) (contemporaneous evidence has greater probative value 
than history as reported by the veteran).  Such records are more 
reliable, in the Board' s view, than the unsupported assertions 
of events now several decades past, made in connection with his 
claim for monetary benefits from the government.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a 
veteran's testimony simply because the veteran is an interested 
party; personal interest may, however, affect the credibility of 
the evidence).  

Additionally, the Board finds that the lay statements from the 
Veteran's family members further discount the credibility of the 
Veteran's statement that his condition first manifestation while 
he was on active duty.  In her October 2000 letter, the Veteran's 
aunt indicated that his skin disorder did not begin until after 
his service.  Essentially, the Veteran's report of being 
diagnosed and treated for psoriasis while in service is 
contradicted by the medical and lay evidence of record.  
Therefore the Veteran's statements in this regard are not 
credible. 

Furthermore, the Board finds that the Veteran's report of a 
continuity of symptomatology is also not supported by the 
evidence of record.  Specifically, he reported that he received 
treatment for a skin condition three weeks after his separation 
from active duty is contradicted by the private medical evidence 
of record.  In this regard, the records showing private medical 
treatment, which were identified by the Veteran, do not show that 
the Veteran was treated for a skin condition post-separation 
until May 1992, nearly two years following his separation from 
service, at which time he was diagnosed with tinea amintacea.  
Given the preponderance of the evidence in its totality, the 
Veteran's reports of a skin condition that began in service and a 
continuity of symptomatology are not credible.  See Caluza v. 
Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996).  See also Macarubbo v. Gober, 10 Vet. App. 
388 (1997) (holding that the credibility of lay evidence can be 
affected and even impeached by inconsistent statements, internal 
inconsistency of statements, inconsistency with other evidence of 
record, facial implausibility, bad character, interest, bias, 
self-interest, malingering, desire for monetary gain, and witness 
demeanor).  Therefore the Veteran's statements as to the onset of 
his skin disorder and the continuity of his skin disorder 
symptomatology are given less probative value when compared to 
the medical evidence and other lay evidence of record.  

Even assuming, for the sake of argument, that the Veteran did 
experience the reported skin disorder symptomatology during and 
soon after his military service, the evidence of record is 
negative for a definitive and credible medical opinion that 
relates his current skin disorder to his military service.  As 
noted above, entitlement to service connection requires not only 
an in-service occurrence, but also a medical opinion relating the 
claimed disorder to the in-service disease or illness.  See Pond, 
12 Vet. App. 341; Caluza, 7 Vet. App. 498.

In this regard, the Board acknowledges the seemingly favorable, 
March 2004 statement from Dr. A.S.  Dr. A.S. essentially stated 
that if the Veteran was diagnosed with tinea amintacea prior to 
May 1992 during his military service, one can easily assume that 
the Veteran had his initial manifestation of psoriasis during his 
active duty service.  Upon closer inspection, the Board finds 
that Dr. A.S.'s statement does not actually provide an opinion as 
to the etiology of the Veteran's skin disorder, but instead 
provides a timeline for the onset of the disorder that is couched 
in speculative terms.  See Bostain v. West, 11 Vet. App. 124, 
127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(medical opinion expressed in terms of "may" also implies "may 
or may not" and is too speculative to establish medical nexus).  
See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's 
statement framed in terms such as "could have been" is not 
probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
("may or may not" language by physician is too speculative).  
Additionally, the Board notes that the Court has held that VA can 
not reject a medical opinion simply because it is based on a 
history supplied by the veteran, but that the critical question 
is whether that history was accurate.  Kowalski v. Nicholson, 19 
Vet. App. 171 (2005); see also Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006) (reliance on a veteran's statement renders a 
medical report incredible only if the Board rejects the 
statements of the veteran).  In this case, as discussed above, 
the history provided by the Veteran as to an in-service diagnosis 
of skin condition, to include tinea amintacea, is unsupported by 
the service treatment records.  As determined herein, the Board 
has concluded that the Veteran's assertions regarding the onset 
and continuity of psoriasis symptomatology since service, lack 
credibility and therefore are inaccurate.  See Madden v. Gobber, 
123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to 
discount the weight, credibility, and probity of evidence in 
light of its own inherent characteristics and its relationship to 
other items of evidence).  The law provides that the 
transcription of medical history does not transform the 
information into competent medical evidence merely because the 
transcriber happens to be a medical professional.  See Leshore v. 
Brown, 8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  Accordingly, the Board considers Dr. A.S.'s 
conclusion to be of limited probative value.  
  
In contrast, the Board finds highly probative the June 2009 VHA 
examiner's negative to response to the question of whether the 
Veteran's current skin disorder was less likely than not 
otherwise related to his military service.  The VHA examiner's 
opinion is further supported by the Veteran's private treating 
physician's June 2003 opinion that the Veteran's skin disorder 
was an inherited disease.  The VHA examiner's opinion is 
considered highly probative as it is definitive, based upon a 
complete review of the Veteran's entire claims file, and 
supported by detailed rationale.  Accordingly, the opinion is 
found to carry significant probative weight.  Among the factors 
for assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness and 
detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-49 (2000).  

With regards to the Veteran's assertion that his current skin 
disorder is related to an in-service diagnosis of pharyngitis, 
the Board finds that the preponderance of the evidence is against 
the grant of service connection on this basis.  The Board finds 
that there is no competent medical evidence that suggests a nexus 
between the Veteran's currently diagnosed psoriasis and his 
military service.  In this regard, the Board finds highly 
probative the June 2009 VHA examiner's negative response to 
question of whether it was at least as likely as not that the 
Veteran's current skin condition is related to the his in-service 
pharyngitis diagnosis or is otherwise related to his military 
service. The examiner further opined that there was no likelihood 
that the Veteran's in-service pharyngitis triggered, caused, 
exacerbated or is related to his psoriasis.  The examiner's 
opinion is considered highly probative as it is definitive, based 
upon a complete review of the Veteran's entire claims file, and 
supported by detailed rationale.  Accordingly, the opinion is 
found to carry significant probative weight.  Again, the Board 
notes that the factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file and 
the thoroughness and detail of the opinion.  See Prejean, 13 Vet. 
App. at 448-49.  The Veteran has not provided any competent 
medical evidence to rebut the opinion against the claim or 
otherwise diminish its probative weight.  See Wray v. Brown, 7 
Vet. App. 488, 492-93 (1995).

Additionally, the Board has considered the Veteran and his 
family's lay statements that his current skin disability is 
related to his military service.  As noted above, lay statements 
may be competent to support a claim for service connection where 
the events or the presence of disability or symptoms of a 
disability are subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a), 3.159(a); Jandreau, 492 F.3d 1372; 
Buchanan, 451 F.3d 1331.  While the Board is sympathetic to the 
lay statements of record and believes that the Veteran and his 
family are competent to report his skin disorder symptomatology, 
neither the Veteran nor his family members have the medical 
expertise to diagnose skin condition, nor do they have the 
medical expertise to provide an opinion regarding etiology.  
Thus, the lay assertions are not competent or sufficient in this 
instance.  Jandreau, 492 F.3d 1372.

The Board has considered the internet articles submitted by the 
Veteran in April 2007 in support of his claim.  To the extent 
that he is attempting to extrapolate from the articles that he 
has the described disorder as a result of his period of active 
service, such extrapolation would constitute nothing more than an 
unsubstantiated medical opinion by a lay person rather than a 
conclusion based on the medical evidence of record, and, 
therefore, cannot be deemed material.  Colvin v. Derwinski 1 Vet. 
App. 171 (1991); see also Sacks v. West, 11 Vet. App. 314 (1998).

There can be no doubt from review of the record that the Veteran 
rendered honorable and faithful service for which the Board is 
grateful, and the Veteran is sincere in his belief that his 
current skin disorder is related to his military service.  While 
the Board has carefully reviewed the record in depth, it has been 
unable to identify a basis upon which service connection may be 
granted.  The Board has also considered the benefit of the doubt 
rule in this case, but as the preponderance of the evidence is 
against the claim, the evidence is not in equipoise, and there is 
no basis to apply it.  See U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 49.  Thus, the claim is denied.

ORDER

Service connection for a skin disorder, to include psoriasis, is 
denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


